George Rose Smith, J. This is a suit by the appellants, husband and wife, to quiet their title to a three-foot strip on the west side of a lot in Pine Bluff. At the close of the plaintiffs’ testimony the chancellor sustained a demurrer to the evidence and dismissed the suit. The proof shows that in 1947 the appellants and the appellee both claimed title to this land. This dispute was settled by the appellants’ purchasing this and other property from the appellee, the unpaid purchase price being evidenced by promissory notes and secured by a vendor’s lien. None of the notes were paid, and in 1952 the appellants conveyed the property back to the appellee as consideration for the cancellation of the notes. The appellants offered no proof of fraud or mistake in connection with either deed. Instead, their theory is that the second conveyance operated merely to cancel the first, leaving them free to assert the same claim of title that led to the dispute in 1947. It is evident, however, that the 1952 deed conveyed to the appellee whatever title the appellants then had, including their original claim. That deed therefore precludes them from maintaining this suit. Affirmed.